Name: 96/193/EC: Commission Decision of 27 February 1996 amending Decision 94/198/EC laying down specific conditions for importing fishery and aquaculture products from Brazil (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  America;  fisheries
 Date Published: 1996-03-12

 Avis juridique important|31996D019396/193/EC: Commission Decision of 27 February 1996 amending Decision 94/198/EC laying down specific conditions for importing fishery and aquaculture products from Brazil (Text with EEA relevance) Official Journal L 061 , 12/03/1996 P. 0043 - 0046COMMISSION DECISION of 27 February 1996 amending Decision 94/198/EC laying down specific conditions for importing fishery and aquaculture products from Brazil (Text with EEA relevance) (96/193/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 95/71/EC (2), and in particular Article 11 (5) thereof,Whereas the list of establishments approved by Brazil for importing fishery and aquaculture products into the Community has been drawn up in Commission Decision 94/198/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in Brazil;Whereas the competent authority in Brazil has communicated a new list of establishments;Whereas it is necessary to amend the list of approved establishments accordingly;Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (4),HAS ADOPTED THIS DECISION:Article 1 Annex B of Decision 94/198/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 27 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 332, 30. 12. 1995, p. 40.(3) OJ No L 93, 12. 4. 1994, p. 26.(4) OJ No L 8, 11. 1. 1990, p. 70.ANNEX 'ANNEX B>TABLE>